4 yrDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2022. The restriction requirement is made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is directed to a method for measuring the frequency of a laser comprising steps such as “measuring” and “determining” and is therefore found to be drawn to a process.
Step 2A, Prong 1 asks if the claim recites a judicial exception. Analysis of the claim reveals that the claim is answer is yes. Yes. Each limitation as recited in the claim, is a process that, under BRI covers performance of the limitation in the mind.
The step of determining the frequency of a laser in the last clause and as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or on paper as nothing in the claim element precludes the step from practically being performed in the mind or paper. The prior steps of “measuring a walking rate…in a sequence of interferograms,” “determining…a number of teeth,” and “determining a Nyquist number,” in the context of this claim encompasses the user manually performing mathematics and no element is found that precludes the steps from practically being performed in the mind.
The first step of “measuring a walking rate in a sequence of interferograms with the dual frequency-comb spectrometer” initially may appear to the require the step to be performed by operating the dual frequency-comb spectrometer, but a careful review will reveal that it is not so. The breadth covers the interferograms having been recorded previously such as by another party, and the interferograms having been forwarded such that the claimed step of measuring can be performed. As such, the step of “measuring” covers that of analyzing the interferograms (i.e. numerical data or printed images/graphs of the interferogram), which can be performed in the mind or on paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim is directed to an abstract idea.
Step 2A, Prong 2 asks if the claim is integrated into a practical application? Analysis of the claim reveals the answer is no.
This judicial exception is not integrated into a practical application. No other elements are recited in the claim and the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim is not patent eligible.

Claim 2 recites that the frequency of the laser is output and not tied to anything in particular and can be performed in the mind or on paper. Although the claim recites the step of outputting is “to calibrate” and “for spectroscopically measuring” these limitations merely recite the purpose for which the step of “outputting” is performed and does not require that the laser be calibrated or gaseous sample to be measured.
Claims 4-8 further describe the mathematical processes of claim 1 and thus do not bring it out of being an abstract idea.

As such, claims 1, 2, and 4-8 are not patent eligible.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 2, and 4-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886